     Case: 1:19-cv-05146 Document #: 51 Filed: 09/21/20 Page 1 of 5 PageID #:368




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TRAVON HOWARD,                                )
                                               )
                Plaintiff,                     )
                                               )          Case No. 19-cv-5146
        v.                                     )
                                               )          Judge Robert M. Dow, Jr.
 OFFICER J. EVANS, SHERIFF                     )
 THOMAS DART, and COOK                         )
 COUNTY, ILLINOIS,                             )
                                               )
                Defendants.                    )

                                             ORDER

        Plaintiff Travon Howard (“Plaintiff”) brings this Section 1983 suit against Defendants
Officer J. Evans, in his individual capacity (“Officer Evans”), Thomas Dart, in his official capacity
as Sheriff of Cook County, Illinois (“Sheriff Dart”), and Cook County, Illinois (“County”) for
deliberate indifference and inadequate medical treatment in violation of the Fourteenth
Amendment to the United States Constitution. Currently before the Court are Sheriff Dart’s [19]
and the County’s [35] motions to dismiss the governing amended complaint (“Complaint”) for
failure to state a claim. For the following reasons, both motions, [19] and [35], are denied. The
Court directs the parties to file an updated joint status report on the progress of discovery,
anticipated additional discovery, and any settlement prospects no later than October 16, 2020.

                                          STATEMENT

I.     Background

        The following facts are taken from Plaintiff’s Complaint [11] and assumed to be true for
purposes of Defendants’ motions to dismiss. Plaintiff has been a pre-trial detainee at the Cook
County Jail (“Jail”) since May 2017. On August 2, 2017, Plaintiff’s cell mate, Johnathan Reza
(“Reza”), with whom Plaintiff had been living without incident until that time, threatened Plaintiff
that if he did not pay him $50 every week, he would anally and orally rape him. Reza then
brandished a homemade metal shank, approximately six inches in length with a pointed end, that
he had made from a piece of scrap metal and asked Plaintiff if he “thought this was a game.” [11]
at 3.

        About 30 minutes after this confrontation, Officer Evans came by for a walk-through of
Plaintiff’s tier of the Jail. Plaintiff got Officer Evans’s attention and told him that Reza had
threatened to sexually assault Plaintiff if he did not pay him $50 every week. Visibly shaken by
Reza’s threat, Plaintiff said that he was afraid for his life. Officer Evans allegedly laughed at
     Case: 1:19-cv-05146 Document #: 51 Filed: 09/21/20 Page 2 of 5 PageID #:369




Plaintiff’s plea for help and told Plaintiff that he had better do what Reza said. Officer Evans also
allegedly added that he did not want to have to do any paperwork that night.

        The Complaint alleges that, approximately two minutes after Officer Evans left, Reza
attacked Plaintiff, stabbing him in the face with the metal shank, narrowly missing his eye, and
then kicked Plaintiff repeatedly while he tried to take cover on the floor under the bottom bunk
bed. Plaintiff screamed for help from Officer Evans, who was within earshot of their cell. But
Evans did not return for another 30 minutes, when he was completing the next round of walk-
throughs. Upon Officer Evans’ return, Reza called him over and said that Plaintiff needed help
because they had had an altercation. Plaintiff was bleeding profusely from the stab wound to his
face. Officer Evans removed Reza from the cell and came back for Plaintiff approximately fifteen
minutes later. Officer Evans complained that now he was going to have to do paperwork, and that
the security camera would have caught Plaintiff screaming and waving his hands for Evans. Evans
escorted Plaintiff downstairs for medical evaluation, where his injuries were documented. Plaintiff
was then transported to Cermak Medical Center (“Cermak”) where his shank wound was cleaned
and stitched. 1

        According to the Complaint, Plaintiff continues to this day to suffer from the physical and
psychological effects of the attack. Plaintiff has filled out an estimated 50 medical request forms
seeking treatment for blurred vision in his right eye resulting from the stab wound, for pain and
numbness in his right hand due to injuries suffered in trying to fend off Reza’s attack, and for
recurring nightmares. Plaintiff deposited the medical request forms in the designated box for those
forms or gave them directly to correctional officers. His concerns have been completely ignored,
except for one time he was allowed to see a psychologist about recurring nightmares of the assault.
Plaintiff has not received any treatment for his vision issues or the injury to his hand.

        The Complaint alleges on information and belief that Cermak has been grossly
understaffed, as evidenced by the fact that until June 2018 the hospital operated under oversight
from the federal government pursuant to a consent decree. The consent decree, signed by Sheriff
Dart, followed an investigation that found inadequate care and understaffing at Cermak. The
Complaint further alleges that the fact that Plaintiff has attempted to seek medical treatment to no
avail dozens of times over the last two years is indicative of a widespread pattern and practice by
which detainees at the Jail are denied medical care for objectively serious conditions. Sheriff Dart
and Cook County allegedly were aware of this practice and Cermak’s understaffing problems as
of 2017, when Plaintiff began seeking treatment.

        Count I of the Complaint is for deliberate indifference against Officer Evans; Count I is
not at issue here. Count II of the Complaint is against Sheriff Dart in his official capacity and
against the County. Count II alleges: “Plaintiff has been unable to receive medical attention for
his objectively serious health concerns, in violation of his rights under the Fourteenth Amendment
to the United States Constitution, as a result of understaffing and standard practices at the Cook
County Jail for which Defendants Thomas Dart and Cook County are responsible. That
understaffing and standard practices result in the denial of medical care to detainees, even for

1
 “There is … a close relationship between the Jail and Cermak. The Cermak facilities are physically located
within the Jail, and Jail personnel are responsible for delivering patients to Cermak for care.” Daniel v.
Cook County, 833 F.3d 728, 737 (7th Cir. 2016).

                                                    2
       Case: 1:19-cv-05146 Document #: 51 Filed: 09/21/20 Page 3 of 5 PageID #:370




serious injuries like those suffered by Plaintiff. As a direct and proximate cause of Defendants’
objectively unreasonable inaction, Plaintiff endures severe and continued pain and suffering.” [11]
at 6.

II.      Legal Standard

        Defendants’ Rule 12(b)(6) motion challenges the legal sufficiency of the Complaint. For
purposes of a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s] as true all of the well-
pleaded facts in the complaint and draw[s] all reasonable inferences in favor of the plaintiff.’”
Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2017) (quoting Kubiak v. City of
Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To survive a motion to dismiss under Rule
12(b)(6), the Complaint must allege facts which, when taken as true, “‘plausibly suggest that the
plaintiff has a right to relief, raising that possibility above a speculative level.’” Cochran v. Illinois
State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC v. Concentra Health
Servs., 496 F.3d 773, 776 (7th Cir. 2007)). “‘A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.’” NewSpin Sports, LLC v. Arrow Electronics, Inc., 910 F.3d
293, 299 (7th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court reads
the Complaint and assesses its plausibility as a whole. See Atkins v. City of Chicago, 631 F.3d
823, 832 (7th Cir. 2011).

III.     Analysis

         In their nearly identical motions to dismiss, Sheriff Dart and the County argue that Count
II of the Complaint is time-barred and, in the alternative, fails to state a plausible Monell claim for
medical indifference. As to timeliness, Dart and the County maintain that Plaintiff’s medical
indifference claim accrued when Plaintiff was attacked by his cellmate on August 2, 2017 and,
therefore, he was required by the applicable two-year statute of limitations to assert his medical
indifference claim by August 2, 2019. Plaintiff filed his first amended complaint on October 25,
2019, which Defendants claim was too late.

        Plaintiff’s claim is timely, regardless of the applicability of any tolling doctrines or
“relation back” under Federal Rule of Civil Procedure 15. Plaintiff’s medical indifference claim
did not accrue on August 2, 2017, because Plaintiff alleges “a continuing violation for accrual
purposes.” Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 517 (7th Cir. 2019). That is,
“[t]he alleged wrong—the refusal to provide medical care—“continued for as long as the
defendants had the power to do something about [the plaintiff’s] condition.” Id. at 517-18. As far
as the Court can ascertain from the Complaint, Sheriff’s Dart’s and the County’s refusal to provide
medical care for Plaintiff’s eye and hand continued at least until the Complaint was filed. “Every
day” that Defendants allegedly “prolonged [Plaintiff’s] agony by not treating his painful condition
marked a fresh infliction of punishment that caused the statute of limitations to start running anew.”
Heard v. Sheahan, 253 F.3d 316 (7th Cir. 2001).

       The Court next considers whether Plaintiff states a Monell claim for medical indifference.
To establish a Monell violation, a plaintiff “must have evidence of ‘(1) an action pursuant to a
municipal policy, (2) culpability, meaning that policymakers were deliberately indifferent to a

                                                    3
    Case: 1:19-cv-05146 Document #: 51 Filed: 09/21/20 Page 4 of 5 PageID #:371




known risk that the policy would lead to constitutional violations, and (3) causation, meaning the
municipal action was the ‘moving force’ behind the constitutional injury.’” Pulera v. Sarzant, 966
F.3d 540, 550 (7th Cir. 2020) (quoting Hall v. City of Chicago, 953 F.3d 945, 950 (7th Cir. 2020)).
“In determining whether a plaintiff has sufficiently pled a widespread practice in a Monell claim,
the Court looks to the instances of misconduct alleged, the circumstances surrounding the alleged
constitutional injury, and additional facts probative of a widespread practice or custom.” Williams
v. City of Chicago, 315 F. Supp. 3d 1060, 1079 (N.D. Ill. 2018). More generally, the Seventh
Circuit has cautioned that “federal courts may not apply a ‘heightened pleading standard—more
stringent than the usual pleading requirements of Rule 8(a) of the Federal Rules of Civil
Procedure—in civil rights cases alleging municipal liability under ... 42 U.S.C.§ 1983.’” Hill v.
Cook County, - F. Supp. 3d -, 2020 WL 2836773, at *13 (N.D. Ill. May 31, 2020) (quoting White
v. City of Chicago, 829 F.3d 837, 844 (7th Cir. 2016)).

        Here, Plaintiff alleges on information and belief that Cermak has been grossly understaffed,
resulting in Plaintiff’s approximately 50 requests for medical treatment for his eye and hand being
completely ignored for two years. To this day, Plaintiff alleges, his vision is blurred and he
experiences pain and numbness in his injured hand. In addition to Plaintiff’s own experience, the
Complaint points to evidence that “until June 2018 the hospital operated under oversight from the
federal government pursuant to a consent decree,” which resulted from “an investigation that found
inadequate care and understaffing at Cermak Medical Center.” [11] at 5.

        Defendants argue that these allegations are insufficient to support a Monell claim because
Plaintiff’s references to his own grievances and an expired consent decree do not show that a
policy, practice or custom caused any alleged deprivation. Defendants contend that, under Bridges
v. Dart, 950 F.3d 476 (7th Cir. 2020), “and controlling precedent, Plaintiff’s allegations about his
own condition are insufficient to make out a widespread practice claim under Monell,” [33] at 7.

        “To prove an official policy, custom, or practice within the meaning of Monell, [Plaintiff]
must show more than the deficiencies specific to his own experience, of course.” Daniel, 833 F.3d
at 734. However, Bridges and the other cases on which Defendants rely, see [33] at 8, were all
decided at summary judgment—not on a motion to dismiss, which is the procedural posture here.
At summary judgment, evidence of just a few isolated incidents of constitutional violations are
likely to be found insufficient to support a Monell claim based on a widespread unconstitutional
practice. See Gable v. City of Chicago, 296 F.3d 531, 538 (7th Cir. 2002); Grieveson v. Anderson,
538 F.3d 763, 774 (7th Cir. 2008); Estate of Moreland v. Dieter, 395 F.3d 747, 760 (7th Cir. 2005).
But Defendants have not cited any precedent that requires a plaintiff to identify other specific
constitutional violations to state a Monell claim, where the complaint’s allegations otherwise
plausibly support an inference that the defendant has a widespread practice about which
decisionmakers are aware. In fact, even at the summary judgment stage, a plaintiff “need not
present evidence that [the defendant’s] alleged systemic failings”—including specifically
“systemic and gross deficiencies in staffing, facilities, equipment, or procedures in a detention
center’s medical care system”—“affected other specific inmates.” Daniel v. Cook County, 833
F.3d 728, 735 (7th Cir. 2016) (genuine issue of material fact existed as to whether pretrial
detainee's injury resulted from systemic deficiencies in county jail’s medical scheduling and record
keeping, precluding summary judgment in detainee's § 1983 action against sheriff's office, sheriff,



                                                 4
    Case: 1:19-cv-05146 Document #: 51 Filed: 09/21/20 Page 5 of 5 PageID #:372




and county, alleging deliberate indifference to his serious medical needs in violation of Fourteenth
Amendment due process after he suffered multiple fractures in his wrist).

        Defendants also argue that the Complaint’s references to the consent decree that Cermak
was operating under when Plaintiff began seeking medical treatment are insufficient to support a
Monell claim, because certain other documents show that Cermak had at least arguably improved
its performance by that time. However, Defendants arguments are not ones that can be resolved
on a motion to dismiss. For purposes of the Court’s analysis here, it is sufficient that Plaintiff has
alleged that Cermak was under a consent decree until June 2018 for inadequate care and staffing,
and that Plaintiff personally tried to obtain care approximately 50 times but was unsuccessful. The
Court must take as true Plaintiff’s allegations that he filed his medical request forms by depositing
them in the designated box or giving them directly to Jail guards, yet was never scheduled to see
a doctor about his blurry vision or the injury to his hand. One plausible inference from these facts
is that Plaintiff’s requests for medical treatment were ignored for so long due to systemic
understaffing problems at Cermak.

        Another plausible inference from the Complaint’s allegations is that the Jail’s process for
requesting medical treatment suffers from systemic failures that result in prisoners with serious
medical needs being denied care. As the Seventh Circuit explained in Daniel, “[a] jail or prison
must have effective channels for inmates to communicate their health care needs.” 883 F.3d at
736. “If a grievance system” or other request system “is part of a jail’s or prison’s system for
communicating and responding to health care requests, and if the system fails in a way that causes
a deprivation of needed health care, then the problem with the grievance system” or other system
“may be an important part of the plaintiff’s case for deliberate indifference to his health care
needs.” Id. at 737; see also Awalt v. Marketti, 74 F. Supp. 3d 909, 935-36 (N.D. Ill. 2014) (denying
government’s motion for summary judgment for deprivation of health care resulting in death where
plaintiff offered evidence that Cook County Jail personnel routinely ignored medical grievances
and failed to implement a grievance mechanism). The particular cause or causes of Plaintiff’s
alleged denial of care can be explored in discovery. For now, Plaintiff has alleged enough to state
a plausible Monell claim.

                                          CONCLUSION

        For these reasons, Sheriff Dart’s motion to dismiss [19] and the County’s motion to dismiss
[35] are both denied.

Dated: September 21, 2020

                                                              ____________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge




                                                  5
